Citation Nr: 1427363	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-05 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a neck disability.  

2.  Entitlement to an increased rating for degenerative arthritis of the lumbar spine, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for left hip strain, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for left knee arthritis with scar, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased rating for left knee instability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to September 1970.  

These matters come to the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In the above noted rating decision, the RO denied the Veteran's claim for service connection for a neck disability as well as claims for increased ratings for the Veteran's service-connected left hip, left knee, and lumbosacral spine.  In January 2011, the Board remanded the claims for additional development.  It also increased the Veteran's initial disability rating for posttraumatic stress disorder from 30 percent to 50 percent.  

Thereafter, in a September 2012 rating decision the RO granted a separate 20 percent evaluation for instability of the left knee.  The propriety of the 20 percent award for service-connected left knee instability is considered to be in appellate status as the Veteran is seeking the highest overall available rating for his service-connected left knee disability (rated based on limitation in range of motion as well as instability).  In a September 2012 Supplemental Statement of the Case (SSOC), the RO continued the denial of the Veteran's claims on appeal.  

In November 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the Roanoke RO.  At the hearing, the Veteran submitted additional medical evidence with a waiver of RO initial review.  As such, the Board accepts the evidence submitted for inclusion into the record on appeal.  

(The claim of service connection for a neck disability and the claims for higher ratings for degenerative arthritis of the lumbar spine and for left hip strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).)


FINDINGS OF FACT

1.  The left knee arthritis is manifested by flexion 72 degrees or greater with full extension; there are flare ups of left knee pain which do not impede range of motion.  The  left knee scar is not painful and/or unstable, nor does the total area of the scar encompass 39 square centimeters.  

2.  Left knee anterior instability is no more than moderate in degree.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for left knee arthritis with scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2013); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2013).

2.  The criteria for a rating greater than 20 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In a May 2010 letter, the RO notified the Veteran of information and evidence necessary to substantiate his claim for a higher disability rating for his service-connected left hip and left knee disabilities.  The Veteran was also notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The letter also informed the Veteran of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Otherwise, VA has done everything reasonably possible to assist the Veteran with respect to his claims on appeal in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  The Veteran's identified private and VA treatment records are associated with the claims folders, to include records from Hawthorne Orthopedics.  The Veteran has also been provided VA examinations to evaluate the severity of his left knee disability.  The Veteran has also testified before the undersigned VLJ.  

II. Analysis

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim. Also, consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App 505, 510 (2008).  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board has reviewed all evidence in the claims folders and in the Veteran's electronic case file to include VA and private medical records as well as VA examination reports.  Although the Board has an obligation to provide reasons and bases supporting its decision, the Board is not required to discuss, in detail, every piece of evidence of record.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.  

Left Knee Arthritis with Scar

The Veteran's left knee arthritis is rated by analogy under Diagnostic Code 5010 and Diagnostic Code 5260.  Under Diagnostic Code 5010, traumatic arthritis is rated for degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  As noted above, Diagnostic Code 5003 provides three methods by which degenerative arthritis may be evaluated, which includes limitation of joint motion under the appropriate diagnostic code for the specific joint involved; noncompensable limitation of motion accompanied by painful joint motion, swelling, muscle spasm; or occasional, incapacitating exacerbations.  Each method of evaluation requires x-ray evidence demonstrating the presence of degenerative arthritis.  In this case, the Veteran's disability is being evaluated for limitation of motion.  

Under Diagnostic Code 5260, a zero percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  In addition, under Diagnostic Code 5261 a zero percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In a December 2006 rating decision, the RO granted service connection and assigned a 10 percent rating for left knee arthritis.  The Veteran did not appeal the December 2006 rating decision.  In April 2010, the Veteran filed a claim seeking an increased rating for his service-connected left knee disability.  

In a report of June 2010 VAX examination, the examiner noted crepitus with clicks or snaps in the Veteran's left knee.  Left knee flexion was limited to 75 degrees and extension was normal.  There was no pain during range of motion testing.  The Veteran complained of flare ups of pain with activity that was alleviated with rest.  

In a March 2011 VA Form 9, the Veteran reported that while his left knee's range of motion was okay in an examination setting, he suffered from considerable impairment when he attempted to walk up the steps of his front porch carrying a bag of groceries.  In such cases, he needed a free hand to pull himself up the steps.  

The Veteran was most recently examined for his left knee arthritis in June 2012.  In the associated DBQ, the Veteran described flare ups impacting the function of his service-connected left knee.  The flare ups were noted predominantly to occur with activity such as walking or climbing steps.  The Veteran's left knee demonstrated a full range of motion with pain at the end of the range of motion.  Repetitive motion testing did not result in any changes, and the examiner commented that the Veteran did not have any functional loss and/or functional impairment of the left knee.  Furthermore, the Veteran's left knee scar was noted as not being painful or unstable.  

An October 2012 private treatment record from Patient First-Mechanicsville notes the Veteran's complaints of pain in his left knee.  No additional findings were noted.  

At his hearing before the undersigned VLJ, the Veteran stated that he could handle the pain in his left knee.  With regard to flare ups, the Veteran testified that his flare ups were intermittent and that his activities were what precipitated the flare ups.  Furthermore, the Veteran commented that his left knee was more painful with activity (i.e. flare ups) but his range of motion was not impeded due to pain.  

Range of motion findings associated with the left knee from the June 2010 and June 2012 examinations do not reflect flexion limited to 30 degrees or less or extension limited greater than 10 degrees.  38 C.F.R. 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  The Board has also considered other potential knee diagnostic codes.  However, the medical evidence does not reflect ankylosis of the knee (Diagnostic Code 5256) and/or genu recurvatum (Diagnostic Code 5263).  The Veteran did undergo surgery in February 1997 for a left lateral tibial plateau fracture and has also undergone a left arthrotomy and lateral menisectomy.  However, the evidence does not reflect symptoms or clinical findings analogous to dislocation of semilunar cartilage (Diagnostic Code 5258) or impairment of the tibia and fibula (Diagnostic Code 5262).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262, and 5263 (2013).  Also, as left knee extension is full an additional separate rating for limitation of extension is not warranted.  See VAOPGCPREC 9-2004 (September 17, 2004) (separate ratings under diagnostic code 5260 and diagnostic code 5261 may be assigned for disability based on limitation of motion of the same joint).  

The Board has also considered whether the Veteran's disability would warrant a higher disability rating under Diagnostic Code 5003 for degenerative arthritis.  As noted, the Veteran is receiving a 10 percent rating for his disability based on limitation of motion under Diagnostic Code 5260.  Additional consideration of Diagnostic Code 5003 would not allow for a higher rating.  

Also, the Veteran has reported that he experiences flare ups of left knee pain and that such flare ups result in functional loss secondary to pain.  As noted above, the examinations of the Veteran's left knee in June 2010 and June 2012 do not reflect flexion limited to 30 degrees or less, or extension limited greater than 10 degrees.  Furthermore, range of motion as noted on examination in June 2010 was painless, while in June 2012 there was pain evident at the end of a full range of motion.  In June 2012, the examiner took into consideration the Veteran's report of flare ups and found no change on repetitive motion testing.  It was reported there was no functional loss and/or functional impairment of the left knee.  

The Veteran testified during his Board hearing that during his flare ups he experienced greater pain in his left knee but that his range of motion was not otherwise impeded.  As such, notwithstanding any flare ups of pain, the Veteran has reported that pain does not cause any additional loss in range of motion.  As such, the Board does not find that the Veteran's disability rating would warrant a rating greater than 10 percent due to functional loss.  38 C.F.R. §§ 4.40 or 4.45.  See also Mitchell, 25 Vet. App. at 44 (holding that pain alone does not constitute a functional loss under VA regulations and was not a sufficient basis for a higher disability rating under diagnostic codes that evaluate limitation of range of motion); DeLuca, 8 Vet. App. at 206 (if feasible, limitations of functional ability should be expressed in terms of additional limitation of motion).  

Additionally, in the June 2012 DBQ, the examiner identified a scar associated with the Veteran's left knee.  (Parenthetically, as noted above, the Veteran underwent surgery in February 1997 for a left lateral tibial plateau fracture and has also undergone a left arthrotomy and lateral menisectomy.)  The Board has considered whether the Veteran would be entitled to a separate, compensable rating for a left knee scar.  

Compensation is warranted for scars affecting the head, face or neck that are associated with one or more characteristics of disfigurement (Diagnostic Code 7800); are deep (underlying soft tissue damage) and nonlinear and encompass an area or areas of 6 square inches (39 square centimeters) (Diagnostic Code 7801); are superficial and nonlinear and encompass an area or areas of 144 square inches (929 square centimeters) or greater (Diagnostic Code 7802); or are unstable and painful (Diagnostic Code 7804).  38 C.F.R. § 4.118, Diagnostic Codes 7800-7804.  Scars not otherwise contemplated by the other diagnostic codes are to be rated based upon their disabling effect(s).  38 C.F.R. § 4.118, Diagnostic Code 7805.

As noted above, the June 2012 examiner reported the left knee scar was not painful or unstable, and did not encompass a total area of 39 square centimeters.  The evidence otherwise does not reflect complaints by the Veteran concerning his left knee scar nor are there any other pertinent clinical findings reported.  As such, a separate compensable rating for the Veteran's left knee scar is not warranted.   

For all the foregoing reasons, the Board finds that a rating greater than 10 percent for left knee arthritis with scar is not warranted; thus, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Left Knee Instability

A September 2012 rating decision separately awarded a 20 percent rating for anterior instability of the left knee pursuant to Diagnostic Code 5257.  This code section contemplates knee impairment characterized by recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under Diagnostic Code 5257, a 10 percent rating is warranted for slight impairment, a 20 percent rating is warranted for moderate impairment, and a 30 percent rating is warranted for severe impairment.  A 30 percent rating is the highest available rating under Diagnostic Code 5257.  

In a January 2010 VA treatment note, the clinician noted the Veteran's complaints of his left knee giving out.  No clinical testing for instability is documented and does not appear to have been undertaken.  The clinician noted that she would provide the Veteran with a "front-loader knee brace" for his left knee.  The assessment/plan was "Traumatic arthritis of the knee.  Now giving out.  We will increase tramadol and get the [Veteran] a knee brace."  

In a report of June 2010 VA examination, the Veteran again complained of instability associated with his left knee.  Clinical testing at that time did not reflect instability.  

Thereafter, the Veteran was shown clinically to suffer from left knee instability per the June 2012 DBQ.  A finding of anterior instability of the left knee was identified by the examiner as "2+ (5-10 millimeters)."  There is no showing of greater instability and this approximates no more than moderate instability.  See http://ptjournal.apta.org/ (Classification of Knee Ligament Instabilities, PHYS THER. December 1980; 60: 1575-1577) (A mild (1+) instability indicates that the joint surfaces separate 5mm or less; a moderate (2+) instability, that they separate between 5 and 10 mm; and a severe (3+) instability, that they separate 10 mm or more).  Otherwise, the clinical evidence at that time does not demonstrate severe left knee impairment due to subluxation or lateral instability such as to justify the next-higher, or 30 percent, rating under Diagnostic Code 5257.  

Concerning other possible diagnostic codes that would allow for a higher rating, the Veteran's left knee instability does not approximate ankylosis or functional impairment comparable therewith, nor any other described knee impairment.  As such, there are no other relevant sections of the code for consideration by the Board in evaluating the Veteran's left knee instability.  Regarding separate ratings associated with knee disabilities under VAOPGCPREC 23-97, as alluded to previously the Veteran is already in receipt of a 10 percent rating under Diagnostic Code 5260-5010 for left knee arthritis with scar.  Furthermore, such factors of functional limitation are not for application in analysis of Diagnostic Code 5257 as this section is not predicated on loss of range of motion.  Therefore, the Board does not find there is any basis for a higher rating.  

In conclusion, the currently assigned 20 percent evaluation for the Veteran's left knee instability is appropriate and there is no basis for a higher rating.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  

Extra-Schedular Consideration

Consideration has also been given to whether the schedular rating is inadequate, requiring that the AOJ refer the claim to the Under Secretary for Benefits or the Director, Compensation Service for consideration of an extra-schedular evaluation.  (Parenthetically, the Director of Compensation and Pension Service position was separated into two positions: Director of Compensation Service and Director of Pension and Fiduciary Service.  See Johnson v. Shinseki, 26 Vet. App. 237, 242 n. 4 (2013).)  Such a referral is warranted where a service-connected disability presents an exceptional or unusual disability picture that renders impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.  Also, extra-schedular ratings under 38 C.F.R. § 3.321 are awarded on a disability-by-disability basis for each individual disability being considered and not on the combined effect of all of a claimant's service-connected disabilities.  See Johnson v. Shinseki, 26 Vet. App. 237 (2013).  

The schedular ratings in this case for the Veteran's service-connected left knee disability (arthritis and instability) are adequate.  There is no showing that the Veteran's service-connected disability is so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1).  In this regard, the Veteran has complained of pain that flares up and impacts his activity level.  The rating criteria describe or contemplate the severity and symptomatology of the Veteran's disability.  The Veteran's primary complaints associated with his left knee have been pain and instability.  Pain is contemplated under Diagnostic Code 5003 with any loss in range of motion due to pain contemplated in Diagnostic Codes 5260 and 5261.  Likewise, the Veteran's left knee instability in contemplated under Diagnostic Code 5257.  

Therefore, without sufficient evidence reflecting that the disability picture in this instance is not contemplated by the rating schedule, referral for a determination of whether the disability picture associated with the Veteran's left knee disability requires the assignment of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; 38 C.F.R. § 3.321(b)(1).  

Finally, in a November 2013 rating decision, the RO denied the Veteran's claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  Thus, a claim for a TDIU need not be discussed further as the issue has been recently addressed by the RO.  


ORDER

A rating greater than 10 percent for left knee arthritis with scar is denied.  

A rating greater than 20 percent for left knee instability is denied.  



REMAND

Neck Disability

The Veteran's STRs do not reflect any report, diagnosis, or treatment for a neck disability.  Post-service medical evidence reflects degenerative changes in the Veteran's cervical spine.  The Veteran has alleged that his service-connected orthopedic disabilities are the cause of his current neck (cervical spine) disability.  He has commented that it is likely that his antalgic gait associated with his service-connected left foot disability, along with his other service-connected orthopedic disabilities, has resulted in his developing arthritic changes in his cervical spine.  The Veteran has not provided any nexus evidence linking his neck disability to his service-connected orthopedic disabilities.  

In the June 2012 DBQ, the examiner diagnosed the Veteran with cervalgia with degenerative changes.  Following his review of the Veteran's claims folders and an examination of the Veteran, the examiner checked the box indicated that the Veteran's neck disability was less likely related to his service-connected disabilities.  (The examiner did not otherwise check or address the boxes that pertained to aggravation of a nonservice-connected disability by a service-connected disability.)  The examiner commented, 

Review of the [claims file] medical record was performed; the pathology of the cervical spine is focal to paraspinal regions and is not likely associated with any knee, hip, or lumbar involvement.  

The examiner's comment regarding the etiology of the Veteran's neck disability is conclusory and is not found sufficient for the purpose of deciding the Veteran's claim.  In this regard, the examiner references the location of the degenerative changes (pathology) associated with the Veteran's cervical spine, a fact documented in the record, but otherwise provides no explanation, rationale, or discussion on why he does not find the cervical degenerative changes related to the Veteran's other service-connected orthopedic disabilities.  In a case such as this, the Board may not rely on a medical examiner's conclusory statement if it lacks supporting analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

Therefore, an addendum medical opinion should be sought for the purpose of allowing the June 2012 examiner an opportunity to provide an explanation or rationale for his unfavorable opinion.  Furthermore, the examiner should address the issue of aggravation of the neck disability by the Veteran's service-connected orthopedic disabilities.  

Lumbar Spine & Left Hip

The Veteran has alleged that he experiences flare ups of his pain associated with his service-connected degenerative arthritis of the lumbar spine and his left hip strain.  Furthermore, such flare ups result in functional loss secondary to pain.  

In a report of June 2010 VAX examination, concerning the lumbar spine, the Veteran reported pain with prolonged sitting, standing, and walking.  The pain was present daily without radiation.  He reported severe flare ups once a year lasting one to two weeks.  Flexion of the thoracolumbar spine was full with extension limited to 22 degrees.  The Veteran's left hip was noted as being stiff, weak, and tender.  Left hip flexion was limited to 90 degrees and abduction limited to 27 degrees.  There was no pain during range of motion testing of the left hip.  

In a February 2011 MRI (magnetic resonance imaging) report, a scan of the Veteran's lumbosacral spine revealed focal disc protrusion at L3-4 with mild mass effect upon the left lateral recess.  There was also focal disc protrusion at L5-S1 noted to abut but no displace the right S1 nerve root.  Furthermore, there was multi-level neuroforaminal narrowing.  

In a March 2011 VA Form 9, the Veteran reported that since June 2010 he had experienced four incapacitating episodes associated with low back pain, each worse than the one before and requiring more time to subside.  Furthermore, the Veteran reported that he suffered from chronic pain in his low back with numbness in his left leg and tingling in the right leg.  He also complained of numbness in his left hip.  

In the June 2012 DBQ, the Veteran described flare ups impacting the function of his lumbar spine.  The flare ups were noted predominantly to occur with activity such as walking or climbing steps.  Flexion of the lumbar spine was full with pain at the end of the range of motion.  Repetitive motion testing did not result in any changes, and the examiner commented that the Veteran did not have any functional loss and/or functional impairment of the lumbar spine.  Also, the examiner identified that there was no muscle spasm or radiculopathy of the lower extremities.  Concerning the left hip, the Veteran described flare ups with activity such as walking or climbing steps.  Range of motion of the left hip was full with pain at the end of range of motion.  There was also pain at 5 degrees of extension.  Abduction was not lost beyond 10 degrees.  Repetitive motion testing did not result in any change in range of motion.  The examiner indicated that the Veteran did not have any functional loss and/or functional impairment of the left hip.  

An October 2012 private treatment record from Patient First-Mechanicsville notes the Veteran's complaints of pain in his low back with transient numbness in his left lower extremity.  The Veteran also described a flare up of low back pain that required him to lie down.  On examination there was a full range of motion of the thoracic and lumbar spine without pain on palpation.  The Veteran was provided medication for lumbar pain with "left lower extremity radiculopathy."  The treatment record did not otherwise reflect specific complaints or findings associated with the Veteran's left hip.  

At his hearing before the undersigned VLJ, the Veteran stated that he could not manage his low back pain, especially during a flare up.  With regard to flare ups, the Veteran testified that his flare ups were intermittent and that his activities were what precipitated the flare ups.  The Veteran also testified that the pain in his left hip would come and go.  

The Board notes that a functional loss results when ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance is inhibited.  38 C.F.R. § 4.40 (2013).  As noted previously, when assessing a veteran's level of disability, the examiner must "express an opinion on whether pain could significantly limit functional ability during flare-ups."  DeLuca, supra.  If feasible, limitations of functional ability should be expressed in terms of additional limitation of motion.  Id. 

In Mitchell, supra, the United States Court of Appeals for Veterans Claims reinforced the principle that:

[when an] examiner failed to address any range-of-motion loss specifically due to pain and any functional loss during flare-ups, the examination lacks sufficient detail necessary for a disability rating, and it should have been returned for the required detail to be provided, or the Board should have explained why such action was not necessary.

In this case, the June 2012 DBQ examiner, while noting a full range of motion of the lumbar spine and left hip, also noted pain at the end of both ranges of motion.  While the examiner noted that there was no functional loss associated with the Veteran's disabilities, the examiner's findings appear, in part, predicated on the lack of change in range of motion of the lumbar spine and left hip following repetitive use testing.  The examiner did not otherwise specifically address DeLuca, supra or explain the Veteran's likely limitations caused by pain during flare-ups, or whether pain could significantly limit functional ability during flare-ups.  Id. at 206.  

With regard to functional loss, the Veteran's claims associated with his lumbar spine and left hip are distinguishable from the claim associated with the left knee.  As noted above, the Veteran testified that he experienced flare ups of pain associated with his left knee although pain did not impede his left knee's range of motion.  In this case, the evidence reflects pain at the end of motion of the lumbar spine and left hip.  There is no testimony or clinical findings that address whether pain could significantly limit functional ability during flare ups as expressed in terms of additional limitation of motion.  

Therefore, the Board is of the opinion that another examination is warranted for the Veteran's lumbar spine and left hip disabilities in order to comply with Mitchell and Deluca, supra.  38 U.S.C.A. § 5103A(d)(1) (West 2002).  

With respect to the scheduled examination and the Veteran's lumbar spine disability, the examiner should also be asked to comment on whether the Veteran has lumbar radiculopathy.  As noted above, while the June 2012 examiner did not identify the Veteran as having lumbar radiculopathy, the clinician from the October 2012 Patient First-Mechanicsville treatment record identified left lower extremity radiculopathy.  The Veteran's MRI findings appear to support this finding.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's available VA treatment records dated since April 2010 and associate such records with the claims folders.  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the Veteran's paper and electronic claims folders should be referred back to the June 2012 examiner who provided the medical opinion for the Veteran's claimed neck disability.  A copy of this remand must be made available to the examiner for review in connection with the requested opinion.  

The examiner should again review the claims folders along with the electronic record.  The examiner should opine as to whether it is at least as likely as not that any such diagnosed neck (cervical spine) disability was caused or aggravated (permanently worsened beyond its normal progression) by the Veteran's service-connected orthopedic disabilities (i.e. left hip, left knee, lumbar spine, and/or left foot).  [If the examiner determines that the Veteran has a neck disability that was aggravated by his service-connected orthopedic disabilities, the examiner should quantify the approximate degree of aggravation.]  

A thorough explanation for the examiner's opinion must be provided.  (As noted in the body of the remand, above, the examiner's previous June 2012 opinion was found conclusory and without proper rationale.)  If the examiner determines that he cannot provide the requested information without resorting to speculation, the examiner must explain why he was unable to do so.  

If the examiner who provided the medical opinion in June 2012 is not available to provide another opinion, make arrangements for the Veteran to be re-examined and the examiner should be asked to provide the requested the opinion.  

3.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and extent of his service-connected lumbar spine and left hip disabilities.  The claims folder and a copy of this REMAND should be made available to and reviewed by the examiner.  The examination report should state that the claims folders have been reviewed.  

The examiner should review the claims folder, and elicit from the Veteran a detailed medical history concerning his lumbar spine and left hip disabilities to include functional loss due to pain during flare ups.  

All indicated studies, including range of motion studies should be performed.  In reporting the results of range of motion testing (in degrees), the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, in any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  

Tests of joint movement against varying resistance should also be performed.  The extent of any incoordination, weakened movement, and excess fatigability on repeated use or during flare-ups should be described by the examiner.  If feasible, the examiner should assess the additional functional impairment (if any) due to weakened movement, excess fatigability, or incoordination on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  (This requires some conjecture on the examiner's part, but that is what DeLuca requires.)  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

Also, the examiner should specifically address whether the Veteran suffers from lumbar radiculopathy.  (See October 2012 Patient First-Mechanicsville treatment record in which the clinician identified left lower extremity radiculopathy.)  Any necessary testing should be conducted.  (See also tabbed February 2011 MRI report which identifies focal disc protrusion at L3-4 with mild mass effect upon the left lateral recess; focal disc protrusion at L5-S1 noted to abut the right S1 nerve root, and multi-level neuroforaminal narrowing.)  

4.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate claim for service connection for a neck disability, to include as due to service-connected disability, and the claims for increased ratings for degenerative arthritis of the lumbar spine and for left hip strain.  If any benefit sought is denied, the Veteran and his representative must be provided an SSOC and given an opportunity to respond before the case is returned to the Board.  

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013). The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


